DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Response to Amendment
In an amendment filed 04/02/2021, claims 54, 58, 62 and 64 have been amended, and claims 63 and 65 have been cancelled, and claims 66-67 are new. Currently, claims 1-2, 8, 10-11, 14, 19, 22-23, 27-28, 34, 36-37, 40, 45, 48-49, and 54-62, 64 and 66-67 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54-56, 58-60 and 66-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayar et al. (US 20040070565 A1). 
Regarding claim 54, Nayar teaches a method for compensating for reflection on a display device, the method comprising: capturing one or more images of a scene facing the display device; (Figs. 1 and 4, Fig. 32. para 61-65, 133-134 shows the process to detect light source for pixel signal adjustment)
identifying from the captured images one or more reflection-inducing zones located within the scene facing the display device; (Figs. 1 and 4, para 61-65, 133-134. Step 106)
receiving predefined properties of one or more light-generating objects located within the scene; matching one or more of the reflection-inducing zones to corresponding one or more of light-generating objects, (Figs. 1, 4 and 19, para 61-68, 102, 109, 133-134. Step 408-412.)
the predefined properties being measured and stored prior to carrying out the method for compensating for reflection on the display device; (Figs. 1 and 4, para 61-69, 133-134. Step 402-404.  Please note that the properties of the lights sources are 
determining specular reflection effect on the display device caused by the reflection-inducing zones and based on the predefined properties of the corresponding light- generating objects; (Figs. 1 and 4, para 61-67, 133-134. Step -404)
and adjusting a target image to be displayed on the display device based on the determined specular reflection effect. (Figs. 1 and 4, para 61-67, 133-134. Step 4)


Regarding claim 55, Nayar already teaches the method of claim 54, 
And Nayar further teaches wherein the predefined properties of the light- generating objects comprise one or more of location, predefined luminance values, and size of each light-generating object. (Figs. 1, 2 and 4, para 61-68, 133-134. Step 408-412)

Regarding claim 56, Nayar already teaches the method of claim 55, 
And Nayar further teaches further comprising determining a distance of one or more reflection-inducing zones from the display device based on the predefined properties of the light-generating objects. (Figs. 1, 2 and 4, para 61-68, 133-134. Step 408-412)

	Regarding claim 58, please refer to rejection for claim 54 as Nayar already teaches various components of the device. (Para 152)

	Regarding claim 59, please refer to rejection for claim 55.

	Regarding claim 60, please refer to rejection for claim 56.

Regarding claim 66, Nayar already teaches the method of claim 54, 		and Nayar further teaches wherein the locations of the one or more light generating objects having predefined properties are fixed relative to the display device. (para 61-68. The objects are fixed as the object locations are its other properties are calculated. The light sources are fixed for the intention of the detection and calculation however short)

	Regarding claim 67, please refer to rejection for claim 66.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 57 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20040070565 A1), further in view of Jia et al. (US 20160054175 A1)
Regarding claim 57, Nayar already teaches the method of claim 54, 
However Nayar does not teach wherein the light-generating objects are objects of a cabin of an automobile and where the display device is located at a fixed position inside the cabin of the automobile.
However Jia teaches display adjustment for a display used in a car. (Para 27)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Jia to teach wherein the light-generating objects are objects of a cabin of an automobile and where the display device is located at a fixed position inside the cabin of the automobile in order to improve 

	Regarding claim 61 please refer to rejection for claim 57.

Allowable Subject Matter
Claims 1-2, 8, 10-11, 14, 19, 22-23, 27-28, 34, 36-37, 40, 45, 48-49, 62 and 64 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 62 and 64 each distinctly recites:



    PNG
    media_image1.png
    555
    659
    media_image1.png
    Greyscale
”
The closest prior arts Nayar et al. (US 20040070565 A1) teaches display adjustment due to lights from outside light sources as shown in Figs. 1, 4 and 19, para 61-68, 102, 109, 133-134. Step 408-412, and Jia et al. (US 20160054175 A1) teaches ambient light sensing for display as shown in paragraph 45.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 
On page 14, applicant alleged that “Claims 54 and 58 have been amended to recite “receiving predefined properties of one or more light-generating objects located within the scene, the predefined properties being measured and stored prior to carrying out the method for compensating for reflection on the display device”. The Applicant appreciates the Examiner indicating, during our telephone interview of March 8, 2021, that amended claims 54 and 58 would be new and non-obvious over the Nayar et al. reference (US 20040070565). The Applicant maintains that the prior art cited in the present Office Action fails to teach or suggest at least the feature of “receiving predefined properties of one or more light-generating objects located within the scene, the predefined properties being measured and stored prior to carrying out the method for compensating for reflection on the display device”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HANG LIN/Primary Examiner, Art Unit 2626